Citation Nr: 0318628	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  95-02 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a cervical disorder, to 
include secondary to lumbosacral and right ankle disorders.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran had active service from November 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In June 1999, the Board remanded the case to the RO for 
further development.  In April 2003, the Board ordered 
further development by the Board's evidence development unit 
pursuant to the provisions of 38 C.F.R. § 19.9(a)(2) (2002).


REMAND

In accordance with the Board's April 2003 order to the 
evidence development unit additional evidence was secured 
addressing the issue before the Board.  That evidence has yet 
to be reviewed by the RO, and the veteran has not waived in 
writing RO consideration of that evidence.  This is 
significant given the fact that on May 1, 2003, the 
provisions of 38 C.F.R. § 19.9(a)(2) were invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Therefore this case is REMANDED for the following:

The RO must readjudicate the issue of 
entitlement to service connection for a 
cervical spine disorder, to include 
secondary to lumbosacral and right ankle 
disorders, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If the 
benefit sought on appeal continues to be 
denied, the veteran must be provided with 
a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  The RO must 
ensure that the provisions in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
have been fully complied with and that 
the appellant has been provided specific 
notice of what evidence he must submit 
and what evidence VA will secure in 
developing his claim.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




